
	

114 HRES 665 IH: Commending the Special Inspector General for Afghanistan Reconstruction, John Sopko, and his office for their efforts in providing accountability for taxpayer dollars spent in Afghanistan.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 665
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Jones (for himself, Mr. Massie, Ms. Speier, Mr. Duncan of Tennessee, Mr. Garamendi, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Commending the Special Inspector General for Afghanistan Reconstruction, John Sopko, and his office
			 for their efforts in providing accountability for taxpayer dollars spent
			 in Afghanistan.
	
	
 Whereas the Office of Special Inspector General for Afghanistan Reconstruction (SIGAR) was created in 2008 “to provide independent and objective analysis and supervision of audits and investigations”, “to promote economy, efficiency, and effectiveness” and “prevent and detect waste, fraud, and abuse” with regards to “amounts appropriated or otherwise made available for the reconstruction of Afghanistan”;
 Whereas the Office of Special Inspector General for Afghanistan Reconstruction has, under the leadership of SIGAR John Sopko, been a strong voice for the good stewardship of taxpayer dollars;
 Whereas Special Inspector General Sopko has provided testimony 11 times before Congress; Whereas the recommendations of SIGAR have resulted in more than $1,000,000,000 in potential savings;
 Whereas one investigation revealed contract bid-rigging and price-fixing that led to the termination of a $1 billion Afghan Ministry of Defense fuel contract, resulting in $214 million in contract savings to the United States Government;
 Whereas their investigations into waste, fraud, and abuse have led to nearly 700 contractors being prohibited from future United States Government contracts;
 Whereas SIGAR exposed mismanagement and fraud within the United Nations-administered Law and Order Trust Fund for Afghanistan, which provides billions in payments to the Afghan National Police;
 Whereas SIGAR has further exposed poor attendance and accounting procedures that allow the existence of non-existent Afghan “ghost” soldiers and police, whose salaries are pocketed by corrupt officials;
 Whereas SIGAR discovered the expenditure of $6,000,000 on 9 goats meant to start a cashmere industry in Afghanistan, and whose whereabouts are now unknown;
 Whereas SIGAR has attempted to provide accountability to $210,000,000 spent on the construction of health care facilities in Afghanistan, discovering that nearly 80 percent of facilities have incorrect location data, where 13 facilities were built outside of Afghanistan, including one in the Mediterranean Sea; and
 Whereas SIGAR also investigated the circumstances that led to the construction of a $36,000,000 United States military command and control facility at Camp Leatherneck that the commanders on the ground stated they neither wanted nor needed, and which was never occupied: Now, therefore, be it
	
 That the House of Representatives— (1)commends the Office of the Special Inspector General for Afghanistan Reconstruction for its ongoing role in identifying and reducing waste, fraud, and abuse; and
 (2)calls on Special Inspector General for Afghanistan Reconstruction John Sopko to brief the House Armed Services Committee on matters described in paragraph (1); and
 (3)calls on House leadership to facilitate debate on the continued United States presence in Afghanistan and the resulting waste, fraud, and abuse of United States tax dollars.
			
